Case 4:16-cv-02674 Document 293 Filed on 02/14/19 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
TOTAL E&P USA, INC., §
Plaintiff/Counter-Defendant, :
v. : CASE NO. 4:16-cv-2674
MARUBENI OIL & GAS (USA) INC., :
Defendant/Counter-Claimant. :

VERDICT FORM

QUESTION NO. 1
MEMBERS OF THE JURY:
WE THE JURY, unanimously find as follows:

1. MOGUS is entitled to damages from Total through June 30, 2017, in the amount of:

52,649 695. 36

Please sign the Certificate on the last page.
Case 4:16-cv-02674 Document 293 Filed on 02/14/19 in TXSD Page 2 of 2

CERTIFICATE

We the jury, have made the above findings as indicated, and herewith return same into
Court as our verdict.

SIGNED this the 14 _ day of February, 2019, at Houston, Texas.

   

JURY FOREPERSO
